NIX, Presiding Judge.
Plaintiff in Error, Frank Thomas Kim-bro, hereinafter referred to as the defendant, was charged by information in the District Court of Canadian County, Oklahoma, with the crime of Burglary Second Degree, After Former Conviction of a Felony. He was tried by a jury, found guilty, and his punishment assessed at Ten Years in the penitentiary.
His appeal was lodged in this Court on March 13, 1968; with a brief due by June 13, 1968. No brief was ever filed nor extension of time requested. Therefore on June 28, 1968, the cause was Summarily Submitted for opinion in accordance with Rules 6 and 9 of the Court of Criminal Appeals.
This Court has consistently and repeatedly held, as in the case of Ashby v. State, Okl.Cr., 406 P.2d 1007:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears of record, the Judgment will be affirmed.”
This Court has carefully examined the record and reviewed the testimony in the instant case, and find no fundamental error. The evidence is more than sufficient to support the verdict of the jury.
The judgment and sentence of the trial court is hereby
Affirmed.
BUSSEY and BRETT, JJ., concur.